     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 1 of 22 PageID 1



 1
 2
 3                                   UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
 4                                          TAMPA DIVISION
 5
 6     GLORIA FRANCIS, on behalf of herself and CASE NO.:
       all others similarly situated,
 7                                              CLASS ACTION
               Plaintiff
                                                COMPLAINT FOR DAMAGES,
 8                                              EQUITABLE, DECLARATORY AND
       v.
                                                INJUNCTIVE RELIEF
 9
       CAPITAL ONE FINANCIAL
       CORPORATION, CAPITAL ONE N.A.            DEMAND FOR JURY TRIAL
10
       AND CAPITAL ONE BANK (USA)
11

12           Defendants.
       __________
13
14            Plaintiff Gloria Francis (“Plaintiff”), individually and on behalf of those similarly situated,

15     brings this class action lawsuit against Defendant Capital One Financial Corporation, Capital One

16     N.A. and Capital One Bank (USA) (“Capital One” or Defendant) based upon personal knowledge as

17     to herself, and on information and belief as to all other matters.

18                                               INTRODUCTION

19            1.      “What’s in your wallet?” Now that information is exposed on the internet thanks to a

20     massive data breach by Capital One.

21            2.      Plaintiff brings this class action against Defendant for their failure to properly secure

22     and safeguard personally identifiable information, including without limitation names, bank account

23     numbers, dates of birth, address, social security numbers, self-reported income, telephone numbers

24     and email addresses (collectively, “PII”).

25            3.      On July 29, 2019, Capital One announced that its customers personal information had

26     been breached. Capital One advised that it determined there was unauthorized access to certain

27
28                                                         1                          CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 2 of 22 PageID 2



 1     types of personal information relating to people who had applied for its credit card products and to
 2     credit card customers from 2005 through early 2019.1
 3               4.      This Data Breach occurred because Defendants failed to implement adequate and
 4     reasonable cyber-security procedures and protocols to protect customers’ PII. Indeed, the
 5     deficiencies in Defendants’ data security protocols were so significant that 100 million individuals
 6     were affected in the United States.
 7               5.      Defendants disregarded the rights of Plaintiff and Class Members by: intentionally,
 8     willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its
 9     data systems were protected; failing to disclose to its customers the material fact that it did not have
10     adequate computer systems and security practices to safeguard their PII and failing to take available
11     steps to prevent the Data Breach;

12               6.      As a result of Defendants’ failure to implement and follow basic security procedures,
13     Plaintiff’s and Class Members’ PII is now in the hands of thieves. As a result, Plaintiff and Class
14     Members face a substantial increased risk of identity theft. Consequently, Capital One’s current and
15     former customers have had to spend, and will continue to spend, significant time and money in the
16     future to protect themselves due to Defendants’ basic failures. As a result of Defendants’ conduct
17     and the resulting Data Breach, Plaintiff and Class Members will be at a heightened risk of further

18     identity theft and fraud for the remainder of their lives.
19               7.      Plaintiff seeks, among other things, orders requiring Defendants to adopt reasonably
20     sufficient security practices and safeguards to prevent incidents like the Data Breach from occurring
21     in the future.
22               8.      Plaintiff, on behalf of all others similarly situated, alleges claims for negligence,
23     invasion of privacy, breach of implied contract, unjust enrichment and violation of Florida’s
24     Deceptive and Unfair Trade Practices Act (Florida Statute § 501.203, et seq.).
25
26
27     1
           Capital One Announces Data Security Incident (press.capitalone.com) July 29, 2019.
28
                                                              2                           CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 3 of 22 PageID 3



 1                                                    PARTIES
 2            9.        Plaintiff Gloria Francis is a resident of Safety Harbor, Florida and applied for and
 3     obtained a Capital One credit card in 2012. Upon information and belief, Mrs. Francis’ personal and
 4     private information, along with other Capital One customers’ PII , has been improperly exposed to
 5     unauthorized third parties. As a result of the breach Mrs. Francis and the other class members will
 6     continue to be at heightened risk for financial fraud and identity theft and their attendant damages for
 7     years to come.
 8            10.       Defendant Capital One Bank is a national bank and corporation headquartered in
 9     Virginia.
10            11.       Capital One Financial Corporation is a national bank, one of the largest banks in the
11     nation and holds over $300 billion in total assets as of 2019. Capital One conducts business through

12     its two primary subsidiaries Capital One Bank (USA) and Capital One, N.A.
13                                        JURISDICTION AND VENUE
14            12.       This Court has subject matter jurisdiction over this action under the Class Action
15     Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive of
16     interest and costs. There are likely more than 100 putative class members, as Capital One admits the
17     breach affected more than 100 million customers.

18            13.       This Court has jurisdiction over Defendants as they operate in this District. Plaintiff
19     was a Capital One credit card holder and received credit card services within this District from
20     where her PII was generated and input into Defendants’ systems. Through their business operations
21     in this District, Defendants intentionally avail themselves of the markets within this District to
22     render the exercise of jurisdiction by this Court just and proper.
23            14.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a substantial
24     part of the events and omissions giving rise to this action occurred in this District. Mrs. Francis’ PII
25     was transmitted to Defendants and input into their systems within the District. Capital One does
26     business in this District, likely maintains customer PII in the District and has caused harm to
27     Plaintiff and Class members residing in this District.
28
                                                           3                          CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 4 of 22 PageID 4



 1
 2                                            STATEMENT OF FACTS
 3           A. Capital One Data Breach
 4               15.     On or about February 2, 2012, and again on December 1, 2012, Plaintiff applied for
 5     and obtained a credit card with Capital One. Plaintiff provided her personal information on the
 6     credit card application.
 7               16.     On July 29, 2019, Capital One announced that on July 19, 2019, it determined that an
 8     outside individual gained unauthorized access and obtained certain types of personal information
 9     about Capital One credit card customers and individuals who had applied for our credit products
10     from 2005 through early 2019. This event affected approximately 100 million individuals in the
11     United States. The configuration vulnerability was reported to us by an external security researcher

12     through our Responsible Disclosure Program on July 17, 2019. We then began our own internal
13     investigation, leading to the July 19, 2019 discovery of the incident. . This occurred on March 22,
14     2019 and March 23, 20192
15               17.     Despite the fact the data breach initially occurred in March 2019, it was not until
16     three months later that the breach was discovered on July 19, 2019 after someone informed Capital
17     One of the exposed information. Despite this, however, Plaintiff and class members were not

18     immediately notified of the breach directly but learned that their PII had been compromised through
19     a public announcement ten (10) days later.
20           B. Value of Personally Identifiable Information
21               18.     The FTC defines identity theft as “a fraud committed or attempted using the
22     identifying information of another person without authority.”3 The FTC describes “identifying
23     information” as “any name or number that may be used, alone or in conjunction with any other
24
25
26     2
           www.capitalone.com/facts2019/
27     3
           17 C.F.R § 248.201 (2013).
28
                                                           4                         CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 5 of 22 PageID 5



 1     information, to identify a specific person.”4 The FTC acknowledges that identity theft victims must
 2     spend countless hours and large amounts of money repairing the impact to their good name and
 3     credit record.5
 4               19.     PII is such a valuable commodity to identity thieves that once the information has
 5     been compromised, criminals often trade the information on the “cyber black-market” for a number
 6     of years.6 As a result of large-scale data breaches, identity thieves and cyber criminals have openly
 7     posted stolen credit card numbers, Social Security numbers and other PII directly on various Internet
 8     websites making the information publicly available. These networks and markets consist of hundreds
 9     of thousands, if not millions, of nefarious actors who view and access the PII.
10               20.     Professionals tasked with trying to stop fraud and other misuse know that PII has real
11     monetary value in part because criminals continue their efforts to obtain this data.7 According to the

12     Identity Theft Resource Center, 2017 saw 1,579 data breaches, representing a 44.7 percent increase
13     over the record high figures reported a year earlier.8
14               21.     Defendants knew the importance of safeguarding PII and of the foreseeable
15     consequences that would occur if their data security systems were breached, including the significant
16     costs that would be imposed on their customers as a result of a breach.
17           C. Defendants Acquire, Collect, and Store Plaintiff’s and Class Members’ PII

18               22.     Defendants acquire, collect, store, and maintain a massive amount of protected
19     personally identifiable data of their customers.
20
       4
21         Id.
       5
22           Guide for Assisting Identity Theft Victims, FTC (Sep. 2013), available at: https://www.consumer.ftc.gov/
             articles/pdf-0119-guide-assisting-id-theft-victims.pdf (the “FTC Guide”).
23
       6
             FTC Guide, supra n.9.
24
       7
         Data Breaches Rise as Cybercriminals Continue to Outwit IT, CIO Magazine,
25     https://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-cybercriminals-continue-to-outwit-
       it.html (last visited January 23, 2019).
26
       8
        2017 Annual Data Breach Year-End Review, https://www.idtheftcenter.org/2017-data-breaches, (last visited
27     January 23, 2019).
28
                                                              5                             CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 6 of 22 PageID 6



 1               23.      By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and the Class
 2     Members’ PII, Defendants assumed legal and equitable duties to those individuals. Defendants knew
 3     or should have known that they were responsible for protecting Plaintiff’s and Class Members’ PII
 4     from disclosure.
 5               24.      Plaintiff and the Class Members have taken reasonable steps to maintain the
 6     confidentiality of their PII. Plaintiff and the Class Members, as current and former customers, relied
 7     on Defendants to keep their PII confidential and securely maintained, to use this information for
 8     legitimate business purposes only.
 9            D. Defendants’ Privacy Policies
10               25.      Defendants acknowledge their obligation to maintain the privacy of their customers’
11     PII.

12               26.      Safeguarding information is essential to our mission and our role as a financial
13     institution.      We have invested highly in cybersecurity and will continue to do so.              We will
14     incorporate the learnings from this incident to further strengthen our cyber defenses.9
15               27.      Yet, Capital One has not learned from similar incidents in the past because this is not
16     their first data breach. In 2014 and 2017, Capital One suffered two other data breaches when their
17     customers information was accessed and exposed.

18            E. Defendants’ Conduct Violates Industry Standard Practices
19               28.      Defendants’ Data Disclosure resulted from a combination of insufficiencies that
20     indicate Defendants failed to comply with safeguards mandated by industry standards. Defendants’
21     security failures include, but are not limited to:
22                     a. Failing to maintain an adequate data security system to prevent data loss;
23                     b. Failing to mitigate the risks of a data breach and loss of data;
24                     c. Failing to adequately catalog the location of customers’, including Plaintiff’s and
                          Class Members’, digital information;
25
                       d. Failing to encrypt Plaintiff’s and Class Members’ PII;
26
27     9
           www.capitalone.com/facts2019/FAQ
28
                                                               6                             CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 7 of 22 PageID 7



 1        F. Plaintiff and Class Members Suffered Damages
 2            29.     The ramifications of Defendants’ failure to keep customers’ PII secure are long
 3     lasting and severe. Once PII is stolen, fraudulent use of that information and damage to victims may
 4     continue for years.
 5            30.     The PII belonging to Plaintiff and Class members is private in nature and was left
 6     inadequately protected by Defendants who did not obtain Plaintiff’s or Class members’ consent to
 7     disclose their PII to any other person as required by applicable law and industry standards.
 8            31.     The Data Breach was a direct and proximate result of Defendants’ failure to: (a)
 9     properly safeguard and protect Plaintiff’s and Class members’ PII from unauthorized access, use,
10     and disclosure, as required by various state and federal regulations, industry practices, and the
11     common law; (b) establish and implement appropriate administrative, technical, and physical

12     safeguards to ensure the security and confidentiality of Plaintiff’s and Class members’ PII; and (c)
13     protect against reasonably foreseeable threats to the security or integrity of such information.
14            32.     Defendants had the resources necessary to prevent a breach, but neglected to
15     adequately invest in data security, despite their commitments to protecting customer data.
16            33.     Had Defendants remedied the deficiencies in their data security systems, adopted
17     security measures recommended by experts in the field, they would have prevented the intrusions

18     into their systems and, ultimately, the theft of PII.
19            34.     As a direct and proximate result of Defendants’ wrongful actions and inaction,
20     Plaintiff and Class members have been placed at an imminent, immediate, and continuing increased
21     risk of harm from identity theft and identity fraud, requiring them to take the time which they
22     otherwise would have dedicated to other life demands such as work and family in an effort to
23     mitigate the actual and potential impact of the Data Breach on their lives. The U.S. Department of
24     Justice’s Bureau of Justice Statistics found that “among victims who had personal information used
25
26
27
28
                                                               7                      CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 8 of 22 PageID 8



 1     for fraudulent purposes, 29% spent a month or more resolving problems” and that “resolving the
 2     problems caused by identity theft [could] take more than a year for some victims.”10
 3             35.     Victims are burdened with trying to resolve the problems including, inter alia, by
 4     placing “freezes” and “alerts” with credit reporting agencies, contacting their financial institutions,
 5     closing or modifying financial accounts, closely reviewing and monitoring their credit reports and
 6     accounts for unauthorized activity, and filing police reports. This time has been lost forever and
 7     cannot be recaptured.
 8             36.     To date, Capital One has offered customers only 2-year credit monitoring.11 As
 9     discussed above, victims of data breaches and other unauthorized disclosures commonly face
10     multiple years of ongoing identity theft. In addition, Defendants’ offer does not address any
11     compensation for the unauthorized release and disclosure of Plaintiff’s and Class Members’ PII.

12             37.     As a result of the Defendants’ failures to prevent the Data Breach, Plaintiffs and Class
13     members have suffered, will suffer, or are at increased risk of suffering:
14                          a. The compromise, publication, theft and/or unauthorized use of their PII;
15                          b. Out-of-pocket costs associated with the prevention, detection, recovery and
16                              remediation from identity theft or fraud;
17                          c. Lost opportunity costs and lost wages associated with efforts expended and

18                              the loss of productivity from addressing and attempting to mitigate the actual
19                              and future consequences of the Data Breach, including but not limited to
20                              efforts spent researching how to prevent, detect, contest and recover from
21                              identity theft and fraud;
22
23
24
25     10
         U.S. Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of Identity Theft, (as of April
       19, 2019) at www.bjs.gov.
26
       11
         See, Exhibit A. (“To help you detect any possible misuse of your personal information, we are offering you,
27     and Availity has agreed to pay for, 2 years of LifeLock Identity Theft Protection Services.”)
28
                                                               8                              CLASS ACTION COMPLAINT
     Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 9 of 22 PageID 9



 1                        d. The continued risk to their PII, which remains in the possession of Defendants
 2                            and is subject to further breaches so long as Defendants fail to undertake
 3                            appropriate measures to protect the PII in their possession; and
 4                        e. Current and future costs in terms of time, effort and money that will be
 5                            expended to prevent, detect, contest, remediate and repair the impact of the
 6                            Data Breach for the remainder of the lives of Plaintiff and Class members.
 7              38.    In addition to a remedy for the economic harm, Plaintiff and the Class maintain an
 8     undeniable interest in ensuring that their PII is secure, remains secure, and is not subject to further
 9     theft.
10                                      CLASS ACTION ALLEGATIONS
11              39.    Plaintiff seeks relief on behalf of herself and as representatives of all others who are

12     similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff seeks
13     certification of a Nationwide class defined as follows:
14              All persons residing in the United States who applied for Capital One credit card products
                and whose personal information was compromised as a result of the Data Breach announced
15              by Capital One on July 29, 2019 (the “Class”).
16
                40.    Excluded from the Class are Defendants and any of its affiliates, parents or
17
        subsidiaries; all persons who make a timely election to be excluded from the Class; government
18
        entities; and the judges to whom this case is assigned, their immediate families, and court staff.
19
                41.    Plaintiff hereby reserves the right to amend or modify the class definitions with
20
        greater specificity or division after having had an opportunity to conduct discovery.
21
                42.    The proposed Class meets the criteria for certification under Rule 23(a), (b)(2), (b)(3)
22
        and (c)(4).
23
                43.    Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members
24
        of the Class are so numerous and geographically dispersed that the joinder of all members is
25
        impractical. While the current number of customers affected in the Data Breach is unknown, upon
26
        information and belief, it is in excess of one million people, and therefore meets the numerosity
27
        requirement of 23(a)(1).
28
                                                          9                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 10 of 22 PageID 10



 1            44.   Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2)
 2   and with 23(b)(3)’s predominance requirement, this action involves common questions of law and
 3   fact that predominate over any questions affecting individual Class members. The common
 4   questions include:
 5                     a. Whether Defendants had a duty to protect customer PII;
 6                     b. Whether Defendants knew or should have known of the susceptibility of their
 7                        systems to a data breach;
 8                     c. Whether Defendants’ security measures to protect their systems were
 9                        reasonable in light of the FTC data security recommendations, and best
10                        practices recommended by data security experts;
11                     d. Whether Defendants were negligent in failing to implement reasonable and

12                        adequate security procedures and practices;
13                     e. Whether Defendants’ failure to implement adequate data security measures
14                        allowed the breach of its data systems to occur;
15                     f. Whether Defendants’ conduct, including its failure to act, resulted in or was
16                        the proximate cause of the breach of its systems, resulting in the unlawful
17                        exposure of the Plaintiff’s and Class members’ PII;

18                     g. Whether Plaintiff and Class members were injured and suffered damages or
19                        other losses because of Defendants’ failure to reasonably protect its systems
20                        and data network; and,
21                     h. Whether Plaintiff and Class members are entitled to relief.
22            45.   Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s
23   claims are typical of those of other Class members. Plaintiff is a consumer who provided Capital
24   One with PII and whose PII was compromised in the Data Breach. Plaintiff’s damages and injuries
25   are akin to other Class members, and Plaintiff seeks relief consistent with the relief sought by the
26   Class.
27
28
                                                      10                         CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 11 of 22 PageID 11



 1         46.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
 2   adequate representative of the Class because Plaintiff is a member of the Class she seeks to
 3   represent; is committed to pursuing this matter against Defendants to obtain relief for the Class; and
 4   has no conflicts of interest with the Class. Moreover, Plaintiff’s Counsel are competent and
 5   experienced in litigating class actions. Plaintiff intends to vigorously prosecute this case and will
 6   fairly and adequately protect the Class’s interests.
 7         47.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action
 8   is superior to any other available means for the fair and efficient adjudication of this controversy,
 9   and no unusual difficulties are likely to be encountered in the management of this class action. The
10   quintessential purpose of the class action mechanism is to permit litigation against wrongdoers even
11   when damages to an individual plaintiff may not be sufficient to justify individual litigation. Here,

12   the damages suffered by Plaintiff and the Class are relatively small compared to the burden and
13   expense required to individually litigate their claims against Defendants, and thus, individual
14   litigation to redress Defendants’ wrongful conduct would be impracticable. Individual litigation by
15   each Class member would also strain the court system. Individual litigation creates the potential for
16   inconsistent or contradictory judgments and increases the delay and expense to all parties and the
17   court system. By contrast, the class action device presents far fewer management difficulties and

18   provides the benefits of a single adjudication, economies of scale, and comprehensive supervision
19   by a single court.
20         48.     Injunctive and Declaratory Relief. Class certification is also appropriate under Rule
21   23(b)(2) and (c). Defendants, through their uniform conduct, acted or refused to act on grounds
22   generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate to
23   the Class as a whole.
24         49.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
25   because such claims present only particular, common issues, the resolution of which would advance
26   the disposition of this matter and the parties’ interests therein. Such particular issues include, but
27   are not limited to:
28
                                                       11                         CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 12 of 22 PageID 12



 1                     a. Whether Defendants failed to timely notify the public of the Data Breach;
 2                     b. Whether Defendants owed a legal duty to Plaintiff and the Class to exercise
 3                         due care in collecting, storing, and safeguarding their PII;
 4                     c. Whether Defendants’ security measures to protect its data systems were
 5                         reasonable in light FTC data security recommendations, and other best
 6                         practices recommended by data security experts;
 7                     d. Whether Defendants failed to take commercially reasonable steps to safeguard
 8                         customer PII; and
 9                     e. Whether adherence to FTC data security recommendations, and measures
10                         recommended by data security experts would have reasonably prevented the
11                         Data Breach.

12          50.    Finally, all members of the proposed Classes are readily ascertainable. Defendants
13   have access to customer names and addresses affected by the Data Breach. Using this information,
14   Class members can be identified and ascertained for the purpose of providing notice.
15                                      FIRST CAUSE OF ACTION
                                               Negligence
16
            51.    Plaintiff restates and realleges paragraphs 1 through 50 above as if fully set forth
17
     herein.
18
            52.    As a condition of receiving products and services from Capital One, Plaintiff and
19
     Class members were obligated to provide Capital One with their PII.
20
            53.    Plaintiff and the Class members entrusted their PII to Capital One with the
21
     understanding that Capital One would safeguard their information.
22
            54.    Defendants had full knowledge of the sensitivity of the PII and the types of harm that
23
     Plaintiff and Class members could and would suffer if the PII were wrongfully disclosed.
24
            55.    Defendants had a duty to exercise reasonable care in safeguarding, securing and
25
     protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
26
     unauthorized parties. This duty includes, among other things, designing, maintaining and testing the
27
     Defendants’ security protocols to ensure that Plaintiff’s and Class members’ information in its
28
                                                      12                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 13 of 22 PageID 13



 1   possession was adequately secured and protected and that employees tasked with maintaining such
 2   information were adequately training on cyber security measures regarding the security of customer
 3   information.
 4          56.     Plaintiff and the Class members were the foreseeable and probable victims of any
 5   inadequate security practices and procedures. Defendants knew of or should have known of the
 6   inherent risks in collecting and storing the PII of Plaintiff and the Class, the critical importance of
 7   providing adequate security of that PII, the current cyber scams being perpetrated on employers, and
 8   that it had inadequate employee training and education and IT security protocols in place to secure
 9   the PII of Plaintiff and the Class.
10          57.     Defendants’ own conduct created a foreseeable risk of harm to Plaintiff and Class
11   members. Defendants’ misconduct included, but was not limited to, its failure to take the steps and

12   opportunities to prevent the Data Breach as set forth herein. Defendants’ misconduct also included
13   its decision not to comply with industry standards for the safekeeping and encrypted authorized
14   disclosure of the PII of Plaintiff and Class members.
15          58.     Plaintiff and the Class members had no ability to protect their PII that was in Capital
16   One’s possession.
17          59.     Defendants were in a position to protect against the harm suffered by Plaintiff and

18   Class Members as a result of the Data Breach.
19          60.     Defendants had a duty to have proper procedures in place to prevent the unauthorized
20   dissemination Plaintiff and Class members’ PII.
21          61.     Defendants have admitted that Plaintiff’s and Class members’ PII was wrongfully
22   disclosed to unauthorized third persons as a result of the Data Breach.
23          62.     Defendants, through their actions and/or omissions, unlawfully breached their duty to
24   Plaintiff and Class members by failing to exercise reasonable care in protecting and safeguarding the
25   Plaintiff’s and Class members’ PII while it was within the Capital One’s possession or control.
26          63.     Defendants improperly and inadequately safeguarded Plaintiff’s and Class Members’
27   PII in deviation of standard industry rules, regulations and practices at the time of the Data Breach.
28
                                                       13                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 14 of 22 PageID 14



 1             64.   Defendants, through their actions and/or omissions, unlawfully breached its duty to
 2   Plaintiff and Class members by failing to have appropriate procedures in place to detect and prevent
 3   dissemination of its customers’ PII.
 4             65.   Defendants, through their actions and/or omissions, unlawfully breached their duty to
 5   adequately disclose to Plaintiff and Class members the existence, and scope of the Data Breach.
 6             66.   But for Defendants’ wrongful and negligent breach of duties owed to Plaintiff and
 7   Class members, Plaintiff’s and Class members’ PII would not have been compromised.
 8             67.   There is a temporal and close causal connection between Defendant’s failure to
 9   implement security measures to protect the PII of current and former customers and the harm
10   suffered or risk of imminent harm suffered by Plaintiff and the Class.
11             68.   As a result of Defendants’ negligence, Plaintiff and the Class members have suffered

12   and will continue to suffer damages and injury including, but not limited to: out-of-pocket expenses
13   associated with procuring robust identity protection and restoration services; increased risk of future
14   identity theft and fraud, the costs associated therewith; time spent monitoring, addressing and
15   correcting the current and future consequences of the Data Breach; and the necessity to engage legal
16   counsel and incur attorneys’ fees, costs and expenses.
17                                      SECOND CAUSE OF ACTION
                                            Invasion of Privacy
18
               69.   Plaintiff restates and realleges paragraphs 1 through 50 above as if fully set forth
19
     herein.
20
               70.   Plaintiff and Class Members had a legitimate expectation of privacy to their PII and
21
     were entitled to the protection of this information against disclosure to unauthorized third parties.
22
               71.   Defendants owed a duty to their customers, including Plaintiff and Class Members, to
23
     keep their PII contained as a part thereof, confidential.
24
               72.   Defendants failed to protect and released to unknown and unauthorized third parties
25
     unencrypted computer hard drives containing the PII of Plaintiff and Class Members.
26
27
28
                                                        14                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 15 of 22 PageID 15



 1             73.    Defendants allowed unauthorized and unknown third parties unfettered access to and
 2   examination of the PII of Plaintiff and Class Members, by way of Defendants’ failure to prevent the
 3   creation of fraudulent accounts on its network portal.
 4             74.    The unauthorized release of PII is highly offensive to a reasonable person.
 5             75.     The intrusion was into a place or thing, which was private and is entitled to be
 6   private. Plaintiff and Class Members disclosed their PII to Defendants as part of their use of
 7   Defendants’ services, but privately with an intention that the PII would be kept confidential and
 8   would be protected from unauthorized disclosure. Plaintiff and Class Members were reasonable in
 9   their belief that such information would be kept private and would not be disclosed without their
10   authorization.
11             76.    The Data Disclosure at the hands of Defendants constitutes an intentional interference

12   with Plaintiff and Class Members’ interest in solitude or seclusion, either as to their persons or as to
13   their private affairs or concerns, of a kind that would be highly offensive to a reasonable person.
14             77.    Because Defendants acted with this knowing state of mind, they had notice and knew
15   the inadequate and insufficient information security practices would cause injury and harm to
16   Plaintiff and Class Members.
17             78.    As a proximate result of the above acts and omissions of Defendants, the PII of

18   Plaintiff and Class Members was disclosed to and used by third parties without authorization,
19   causing Plaintiff and Class Members to suffer damages.
20             79.    Unless and until enjoined, and restrained by order of this Court, Defendants’
21   wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class Members
22   in that the PII maintained by Defendants can be viewed, distributed, and used by unauthorized
23   persons. Plaintiff and Class Members have no adequate remedy at law for the injuries in that a
24   judgment for monetary damages will not end the invasion of privacy for Plaintiff and the Class.
25                                       THIRD CAUSE OF ACTION
                                          Breach of Implied Contract
26
               80.    Plaintiff restates and realleges paragraphs 1 through 50 above as if fully set forth
27
     herein.
28
                                                        15                          CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 16 of 22 PageID 16



 1             81.   Plaintiff and Class Members were required to provide their PII, including names,
 2   addresses, social security numbers, self-reported income and dates of birth to Defendants as a
 3   condition of their use of Defendants’ services.
 4             82.   Plaintiff and Class Members paid money to Defendants in exchange for goods and
 5   services, as well as Defendants’ promises to protect their PII from unauthorized disclosure.
 6             83.   Implicit in the agreement between the Defendants’ customers, including Plaintiff and
 7   Class Members, to provide PII, and Defendant acceptance of such protected PII, was Defendants’
 8   obligation to use the PII of their customers for its business purpose only, take reasonable steps to
 9   secure and safeguard that protected PII, and not allow access to PII to unauthorized third parties.
10             84.   Further, implicit in the agreement, Defendants were obligated to provide Plaintiff and
11   Class Members with prompt and sufficient notice of any and all unauthorized access and/or theft of

12   their protected PII.
13             85.   Without such implied contracts, Plaintiff and Class Members would not have
14   provided their PII to Defendants.
15             86.   Defendants had an implied duty to reasonably safeguard and protect the PII of
16   Plaintiff and Class Members from unauthorized disclosure or uses.
17             87.   Additionally, Defendants implicitly promised to retain this PII only under conditions

18   that kept such information secure and confidential.
19             88.   Plaintiff and Class Members fully performed their obligations regarding PII under the
20   implied contract with Defendants; however, Defendants did not.
21             89.   Defendants breached the implied contracts with Plaintiff and Class Members by
22   failing to reasonably safeguard and protect Plaintiff and Class Members’ PII, which was
23   compromised as a result of the Data Disclosure.
24                                         FOURTH CAUSE OF ACTION
                                               Unjust Enrichment
25
               90.   Plaintiff restates and realleges paragraphs 1 through 50 above as if fully set forth
26
     herein.
27
28
                                                       16                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 17 of 22 PageID 17



 1           91.     Plaintiff and Class Members conferred a monetary benefit on Defendants.
 2   Specifically, they purchased goods and services from Defendants and provided Defendants with
 3   their PII. In exchange, Plaintiff and Class Members should have received from Defendants the goods
 4   and services that were the subject of the transaction and should have been entitled to have
 5   Defendants protect their PII with adequate data security.
 6           92.     Defendants knew that Plaintiff and Class Members conferred a benefit on Defendants
 7   and accepted and have accepted or retained that benefit. Defendants profited from the purchases and
 8   used the PII of Plaintiff and Class Members for business purposes.
 9           93.     The amounts Plaintiff and Class Members paid for Defendants’ goods and services
10   were used, in part, to pay for the administrative costs of data management and security.
11           94.     Under the principles of equity and good conscience, Defendants should not be

12   permitted to retain the money belonging to Plaintiff and Class Members, because Defendants failed
13   to implement the data management and security measures that are mandated by industry standards.
14           95.     Defendants failed to secure the PII of Plaintiff and Class Members and, therefore, did
15   not provide full compensation for the benefit Plaintiff and Class Members provided.
16           96.     Defendants acquired the PII through inequitable means in that they failed to disclose
17   the inadequate security practices previously alleged.

18           97.     If Plaintiff and Class Members knew that Defendants would not secure their PII using
19   adequate security, they would not have made purchases with Defendants.
20           98.     Plaintiff and Class Members have no adequate remedy at law.
21           99.     As a direct and proximate result of Defendants’ conduct, Plaintiff and Class Members
22   have suffered and will suffer injury, including but not limited to: (i) actual identity theft; (ii) the loss
23   of the opportunity as to how their PII is used; (iii) the compromise, publication, and/or theft of their
24   PII; (iv) out-of-pocket expenses associated with the prevention, detection, and recovery from identity
25   theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity costs associated with effort
26   expended and the loss of productivity addressing and attempting to mitigate the actual and future
27   consequences of the Data Disclosure, including but not limited to efforts spent researching how to
28
                                                         17                            CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 18 of 22 PageID 18



 1   prevent, detect, contest, and recover from identity theft; (vi) costs associated with placing freezes on
 2   credit reports; (vii) the continued risk to their PII, which remain in Defendants’ possession and is
 3   subject to further unauthorized disclosures so long as Defendants fail to undertake appropriate and
 4   adequate measures to protect the PII of customers and former customers in their continued
 5   possession; (viii) future costs in terms of time, effort, and money that will be expended to prevent,
 6   detect, contest, and repair the impact of the PII compromised as a result of the Data Disclosure for
 7   the remainder of the lives of Plaintiff and Class Members; and (ix) the diminished value of
 8   Defendants’ goods and services they received.
 9          100.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class Members
10   have suffered and will continue to suffer other forms of injury and/or harm, including, but not
11   limited to, anxiety, emotional distress, loss of privacy, and other economic and non-economic losses.

12          101.    Defendants should be compelled to disgorge into a common fund or constructive
13   trust, for the benefit of Plaintiff and Class Members, proceeds that they unjustly received from them.
14   In the alternative, Defendants should be compelled to refund the amounts that Plaintiff and Class
15   Members overpaid for Defendants empty promises of security.
16                                  FIFTH CAUSE OF ACTION
                 VIOLATIONS OF THE OF THE FLORIDA UNFAIR AND DECEPTIVE TRADE
17                          PRACTICES ACT, FLA. STAT. §§ 501.201, et seq.
                         (ON BEHALF OF THE FLORIDA STATEWIDE CLASS)
18
19
            102.    Plaintiff restates and realleges Paragraphs 1 through 50 as if fully set forth here.
20
            103.    Plaintiff and Florida Class members are consumers or former customers of Capital
21
     One. They purchased credit card products primarily for personal, family, or household purposes.
22
            104.    Defendants engaged in the conduct alleged in this Complaint, entering into
23
     transactions intended to result, and which did result, in the procurement of credit card products on
24
     behalf of Plaintiff and Florida Class members.
25
            105.    Defendants engaged in, and its acts and omissions affect, trade and commerce.
26
     Defendants’ acts, practices, and omissions were done in the course of Defendants’ business of
27
     marketing, offering credit card services throughout the United States.
28
                                                        18                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 19 of 22 PageID 19



 1          106.    Defendants, operating in Florida, engaged in deceptive, unfair, and unlawful trade
 2   acts or practices in the conduct of trade or commerce, in violation of Fla. Stat. § 501.204(1),
 3   including but not limited to the following:
 4              a. failure to maintain adequate computer systems and data security practices to
 5                  safeguard customer PII;
 6              b. failure to disclose that its computer systems and data security practices were
 7                  inadequate to safeguard customer PII from theft;
 8              c. failure to timely and accurately disclose the Data Breach to Florida Plaintiff and
 9                  Florida Class members;
10              d. continued acceptance and storage of customer PII after Defendants knew or should
11                  have known of the security vulnerabilities of its network that were exploited in the

12                  Data Breach; and,
13              e. continued acceptance and storage of customer PII after Defendants knew or should
14                  have known of the Data Breach and before it allegedly remediated the Data Breach.
15          107.    These unfair acts and practices violated duties imposed by laws, including by not
16   limited to Fla. Stat. § 501.171(2).
17          108.    As a direct and proximate result of Defendants’ violation of the Florida Unfair and

18   Deceptive Trade Practices Act, Plaintiff and Florida Class members suffered damages including, but
19   not limited to damages from lost time and effort to mitigate the actual and potential impact of the
20   Data Breach on their lives including, inter alia, by closely reviewing and monitoring their financial
21   transactions for unauthorized activity, filing police reports, and damages from identity theft, which
22   may take months if not years to discover and detect, given the far-reaching, adverse and detrimental
23   consequences of identity theft and loss of privacy. The nature of other forms of economic damage
24   and injury may take years to detect, and the potential scope can only be assessed after a thorough
25   investigation of the facts and events surrounding the theft mentioned above.
26
27
28
                                                      19                            CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 20 of 22 PageID 20



 1           109.    Also as a direct result of Defendants’ knowing violation of the Florida Unfair and
 2   Deceptive Trade Practices Act, Florida Plaintiff and Florida Class members are entitled to damages
 3   as well as injunctive relief, including, but not limited to:
 4               a. Ordering that Defendants engage third-party security auditors/penetration testers as
 5                   well as internal security personnel to conduct testing, including simulated attacks,
 6                   penetration tests, and audits on Defendants’ systems on a periodic basis, and ordering
 7                   Defendants to promptly correct any problems or issues detected by such third-party
 8                   security auditors;
 9               b. Ordering that Defendants engage third-party security auditors and internal personnel
10                   to run automated security monitoring;
11               c. Ordering that Defendants audit, test, and train its security personnel regarding any

12                   new or modified procedures;
13               d. Ordering that Defendants segment customer data by, among other things, creating
14                   firewalls and access controls so that if one area of Defendants is compromised,
15                   hackers cannot gain access to other portions of Defendants systems;
16               e. Ordering that Defendants purge, delete, and destroy customer PII not necessary for its
17                   provisions of services in a reasonably secure manner;

18               f. Ordering that Defendants conduct regular database scans and security checks;
19               g. Ordering that Defendants routinely and continually conduct internal training and
20                   education to inform internal security personnel how to identify and contain a breach
21                   when it occurs and what to do in response to a breach; and
22               h. Ordering Defendants to meaningfully educate its customers about the threats they
23                   face as a result of the loss of their financial and personal information to third parties,
24                   as well as the steps Defendants customers should take to protect themselves.
25           110.    Plaintiff brings this action on behalf of herself and Florida Class members for the
26   relief requested above and for the public benefit in order to promote the public interests in the
27   provision of truthful, fair information to allow consumers to make informed purchasing decisions
28
                                                         20                          CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 21 of 22 PageID 21



 1   and to protect Plaintiff, Florida Class members and the public from Defendants’ unfair methods of
 2   competition and unfair, deceptive, fraudulent, unconscionable and unlawful practices. Defendants’
 3   wrongful conduct as alleged in this Complaint has had widespread impact on the public at large.
 4          111.    The above unfair and deceptive practices and acts by Defendants were immoral,
 5   unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Florida
 6   Class members that they could not reasonably avoid; this substantial injury outweighed any benefits
 7   to consumers or to competition.
 8          112.     Defendants knew or should have known that its computer systems and data security
 9   practices were inadequate to safeguard Florida Class members’ Customer Data and that the risk of a
10   data breach or theft was high.
11          113.    Defendants’ actions and inactions in engaging in the unfair practices and deceptive

12   acts described herein were negligent, knowing and willful, and/or wanton and reckless.
13          114.    Plaintiff and Florida Class members seek relief under the Florida Deceptive and
14   Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq, including, but not limited to, damages,
15   restitution, injunctive relief, and/or attorney fees and costs, and any other just and proper relief.
16
17          WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, respectfully

18   requests the following relief:
19
                        a. An Order certifying this case as a class action;
20
                        b. An Order appointing Plaintiff as the class representative;
21
                        c. An Order appointing undersigned counsel as class counsel;
22
                        d. A mandatory injunction directing the Defendants to hereinafter adequately
23
                            safeguard the PII of the Class by implementing improved security procedures
24
                            and measures;
25
                        e. An award of damages;
26
                        f. An award of costs and expenses;
27
                        g. An award of attorneys’ fees; and
28
                                                         21                           CLASS ACTION COMPLAINT
 Case 8:19-cv-01898-VMC-CPT Document 1 Filed 08/02/19 Page 22 of 22 PageID 22



 1                    h. Such other and further relief as this court may deem just and proper.29%
 2                                    DEMAND FOR JURY TRIAL
 3                Plaintiff demands a jury trial as to all issues triable by a jury.
 4
 5   Dated: August 2, 2019
 6
                                                  Respectfully submitted,
 7
                                                  William "Billy" Peerce Howard
 8                                                William "Billy" Peerce Howard, Esq.
                                                  Florida Bar No.: 0103330
 9                                                Billy@TheConsumerProtectionFirm.com
                                                  Heather H. Jones, Esq.
10
                                                  Florida Bar No.: 0118974
11                                                Heather@TheConsumerProtectionFirm.com
                                                  The Consumer Protection Firm
12                                                4030 Henderson Boulevard
                                                  Tampa, FL 33629
13                                                Telephone: (813) 500-1500
14                                                Facsimile: (813) 435-2369
                                                  Attorney for Plaintiff
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                       22                              CLASS ACTION COMPLAINT
